Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein each of the first and second body portions has a width approximately equal to the thickness of the peripheral edge surface of the kiln sidewall”. It is unclear what approximately means because this is a relative term that is undefined. Additionally a further dependent claim recites structure within 30% of the thickness which means approximately would be greater than 30% which adds additional clarity concerns because many would not envision something that is greater than 30% to be approximately equal.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15, 17-19, 22, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 8523563 to Nardella (Nardella) in view of CN209928192 to Jiang (Jiang).
Regarding claims 1 and 24, Nardella teaches a kiln (Figure 1) a kiln sidewall that has a peripheral edge surface of a given shape, size, and thickness (shown in Figure 1), the hinged protective collar comprising: a rigid first body portion with a proximal end, a distal end, an upper surface, a lower surface, an inner edge, an outer edge, and a shape and size substantially corresponding to the shape and size of a portion of the peripheral edge surface of the kiln sidewall (left half of 50, Figure 5); a rigid second body portion with a proximal end, a distal end, an upper surface, a lower surface, an inner edge, an outer edge, and a shape and size substantially corresponding to the shape and size of a portion of the peripheral edge surface of the kiln sidewall (right half of 50, Figure 5); 
Nardella is silent on a hinge structure wherein the hinge structure pivotally couples the first and second body portions at the proximal ends of the first and second body portions whereby the first and second body portions of the hinged protective collar can be pivoted from a collapsed configuration to an expanded, use configuration.
Jiang teaches a hinge structure wherein the hinge structure pivotally couples the first and second body portions at the proximal ends of the first and second body portions whereby the first and second body portions of the hinged protective collar can be pivoted from a collapsed configuration to an expanded, use configuration (hinge shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Jiang to provide a hinge structure wherein the hinge structure pivotally couples the first and second body portions at the proximal ends of the first and second body portions whereby the first and second body portions of the hinged protective collar can be pivoted from a collapsed configuration to an expanded, use configuration. Doing so would provide a structure that is convenient for a user to carry and store (Derwent abstract).
Regarding claims 2, 23, and 25, Nardella teaches wherein the hinged protective collar is for a kiln with a peripheral edge surface with a faceted shape and wherein each of the first and second body 
Regarding claim 3, Nardella teaches wherein the first and second body portions of the hinged protective collar cooperate when the hinged protective collar is in the expanded configuration to have plural facets corresponding in size, shape, and disposition to a plurality of facets or facet portions of a kiln with a peripheral edge surface with between 5 and 20 facets (shown in Figures 1, 3, and 5).
Regarding claim 4, Nardella teaches wherein the first and second body portions of the hinged protective collar cooperate when the hinged protective collar is in the expanded configuration to have facets corresponding in size, shape, and disposition to a plurality of facets of a kiln with a peripheral edge surface with 8, 10, or 12 facets (shown in Figures 1, 3, and 5).
Regarding claim 5, Nardella teaches wherein each of the first and second body portions has a width approximately equal to the thickness of the peripheral edge surface of the kiln sidewall, wherein there is an inner dimension between opposed inner edges of the first and second body portions when the hinged protective collar is in the expanded configuration approximately equal to an inner dimension between opposed inner edges of the peripheral edge surface, and wherein there is an outer dimension between opposed outer edges of the first and second body portions when the hinged protective collar is in the expanded configuration approximately equal to an outer dimension between opposed outer edges of the peripheral edge surface (shown in Figures 1, 3, and 5, Col. 6 lines 16-23).
Regarding claim 6, Nardella teaches wherein each of the first and second body portions has a width within thirty percent of the thickness of the peripheral edge surface of the kiln sidewall (shown in Figures 1, 3, and 5, Col. 6 lines 16-23).
Regarding claim 7, Nardella teaches wherein the first and second body portions cooperate when the hinged protective collar is in the expanded configuration to form a complete ring for entirely encircling the kiln sidewall (Figure 5).
Regarding claim 8, the modified device of Nardella teaches wherein each of the first and second body portions spans approximately 180 degrees of a circumference of the peripheral edge surface (Nardella can be broken into two components that are approximately 180 degrees and Figure 1 of Jiang shows this orientation).
Regarding claim 9, Nardella is silent on wherein the hinged protective collar has first and second hinge structures that pivotally couple the first and second body portions.
Jiang teaches wherein the hinged protective collar has first and second hinge structures that pivotally couple the first and second body portions (multiple hinge structures shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Jiang to provide wherein the hinged protective collar has first and second hinge structures that pivotally couple the first and second body portions. Doing so would provide a structure that is convenient for a user to carry and store (Derwent abstract).
Regarding claim 10, the modified device of Nardella teaches wherein, when the hinged protective collar is in the expanded configuration, the first and second body portions cooperate to span at least approximately 120 degrees of a circumference of the peripheral edge surface (shown in Figure 5 of Nardella and Figure 1 of Jiang).
Regarding claim 11, Nardella is silent on wherein each of the first and second body portions has an aperture therein and wherein the apertures in the first and second body portions are disposed to align when the hinged protective collar is in the collapsed configuration.
Jiang teaches wherein each of the first and second body portions has an aperture therein and wherein the apertures in the first and second body portions are disposed to align when the hinged 
Regarding claim 12, Nardella is silent on wherein each of the first and second body portions has a proximal aperture adjacent to the proximal end of the body portion and a distal aperture adjacent to the distal end of the body portion and wherein the proximal apertures in the first and second body portions are disposed to align with one another and the distal apertures are disposed to align with one another when the hinged protective collar is in the collapsed configuration.
Jiang teaches wherein each of the first and second body portions has a proximal aperture adjacent to the proximal end of the body portion and a distal aperture adjacent to the distal end of the body portion and wherein the proximal apertures in the first and second body portions are disposed to align with one another and the distal apertures are disposed to align with one another when the hinged protective collar is in the collapsed configuration (shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Jiang to provide wherein each of the first and second body portions has a proximal aperture adjacent to the proximal end of the body portion and a distal aperture adjacent to the distal end of the body portion and wherein the proximal apertures in the first and second body portions are disposed to align with one another and the distal apertures are disposed to align with one another when the hinged protective collar is in the collapsed configuration. Doing so would provide a structure that is convenient for a user to carry and store (Derwent abstract).
Regarding claim 13, Nardella teaches wherein the hinged protective collar is for a kiln with a peripheral edge surface with a faceted shape and wherein each of the first and second body portions of the hinged protective collar has a given number of facets substantially corresponding in size, shape, and disposition to at least some of the facets of the peripheral edge of the kiln sidewall (shown in Figures 1, 3, and 5)
Nardella is silent on wherein the hinge structure is disposed at a mid-portion of a facet formed by proximal portions of the first and second body portions in combination.
Jiang teaches wherein the hinge structure (hinges shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Jiang to provide a hinge structure. Doing so would provide a structure that is convenient for a user to carry and store (Derwent abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a mid-portion of a facet formed by proximal portions of the first and second body portions in combination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As Applied to Nardella there are only two locations (the midpoint and corners) that the hinge could be located to allow the device to fold over upon itself. When the hinge of Jiang is applied to Nardella it would be provided at one of these two locations of which Applicant indicates these are equivalent structures in the present specification Paragraph 0026.
Regarding claim 14, Nardella teaches wherein the hinged protective collar is for a kiln with a peripheral edge surface with a faceted shape and wherein each of the first and second body portions of the hinged protective collar has a given number of facets substantially corresponding in size, shape, and disposition to at least some of the facets of the peripheral edge of the kiln sidewall (shown in Figures 1, 3, and 5)

Jiang teaches wherein the hinge structure (hinges shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Jiang to provide a hinge structure. Doing so would provide a structure that is convenient for a user to carry and store (Derwent abstract). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to provide an end portion of a facet formed by proximal portions of the first and second body portions in combination, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  As Applied to Nardella there are only two locations (the midpoint and corners) that the hinge could be located to allow the device to fold over upon itself. When the hinge of Jiang is applied to Nardella it would be provided at one of these two locations of which Applicant indicates these are equivalent structures in the present specification Paragraph 0026.
Regarding claim 15, Nardella is silent on wherein the hinge structure comprises a continuous hinge.
Jiang teaches wherein the hinge structure comprises a continuous hinge (hinge shown in Figure 1 is continuous). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Jiang to provide wherein the hinge structure comprises a continuous hinge. Doing so would provide a structure that is convenient for a user to carry and store (Derwent abstract).
Regarding claim 17, Nardella is silent on wherein the first and second body portions have upturned proximal end portions that are angled away from the bottom surfaces of the body portions. 

Regarding claim 18, Nardella is silent on wherein the first and second body portions have upturned distal end portions that are angled away from the bottom surfaces of the body portions. 
Jiang teaches wherein the first and second body portions have upturned distal end portions that are angled away from the bottom surfaces of the body portions (upturned portions leading to hinge shown in Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Jiang to provide wherein the first and second body portions have upturned distal end portions that are angled away from the bottom surfaces of the body portions. Doing so would provide a structure that is convenient for a user to carry and store (Derwent abstract).
Regarding claim 19, Nardella is silent on wherein the first and second body portions have upturned proximal end portions that are angled away from the bottom surfaces of the body portions. 
Jiang teaches wherein the first and second body portions have upturned proximal end portions that are angled away from the bottom surfaces of the body portions (upturned portions leading to hinge shown in Figure 1 as the bottom of Jiang corresponds to the top of Nardella). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Jiang to provide wherein the first and second body portions have upturned proximal end portions that are angled away from the bottom surfaces of the body portions. Doing so would provide a structure that is convenient for a user to carry and store (Derwent abstract).
Regarding claim 22, the modified device of Nardella as taught in claim 1 performs the method in its ordinary use especially as shown in Figures 1, 3, and 5 or Nardella).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardella in view of Jiang and 10 Undeniable Reasons to Love Living Hinges and their Prototypes to Rogers (Rogers).
Regarding claim 16, Nardella is silent on wherein the hinge structure comprises a living hinge.
Rogers teaches the benefits of living hinges (throughout the document). One of ordinary skill in the art would recognize the advantages of the living hinges would provide to the structure of Nardella.  It would therefore be obvious to one of ordinary skill in the art at the time of the invention to incorporate the living hinge of into the kiln to reduce costs, maintenance, and increase the lifespan of the device amongst other benefits. 

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nardella in view of Jiang and U.S. PGPUB 20160146538 to Mansur (Mansur).
Regarding claim 20, Nardella is silent on an upper layer fixed to the upper surface of the first body portion and an upper layer fixed to the upper surface of the second body portion.
Mansur teaches an upper layer fixed to the upper surface of the first body portion and an upper layer fixed to the upper surface of the second body portion (Paragraph 0016 discloses a backing layer to allow for gripping). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Nardella with the teachings of Mansur to provide an upper layer fixed to the upper surface of the first body portion and an upper layer fixed to the upper surface of the second body portion. Doing so would assist the device in gripping the kiln. 
Regarding claim 21, the modified device of Nardella teaches wherein the upper layer comprises a polymeric material (Nardella teaches a base material which is polymeric (Col. 5 lines 34-42 and as disclosed above Mansur teaches a backing material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.